Citation Nr: 1100352	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-06 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a cervical spine disorder 
(claimed as a neck condition). 



REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2007 rating decision of the RO.  

The Veteran appealed the denial of the claims involving 
hypertension, as well as back and right knee conditions.  The RO 
awarded service connection for hypertensive nephrosclerosis and 
degenerative arthritis of the lumbar spine in October 2007, and 
they no longer remain in controversy.  The Veteran withdrew the 
claim for a right knee condition in September 2007.  As such, it 
no longer remains in appellate status. 

The matter was previously before the Board in October 2009 and 
remanded for further development and adjudication.  
Unfortunately, the appeal must once again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary prior to rendering a determination on 
the merits of the claim.  Accordingly, further appellate 
consideration will be deferred on this claim and remanded for 
action as described below.  

The Veteran here claims service connection for a neck condition.  
The Veteran originally argued that he sustained an injury to his 
neck while on active service.  Specifically, he asserted that his 
low back and neck were injured during the same lifting incident.  

Most recently, the Veteran contends that his cervical spine 
condition is secondary to the service connected degenerative 
arthritis of the lumbar spine.  See Informal Hearing Presentation 
dated September 13, 2010.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be awarded for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id; See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 
5 Vet. App. 183, 18   (1993).  

The most recent VA examination in June 2010 addressed the 
relationship (or lack thereof as determined by the examiner) 
between the Veteran's degenerative arthritis of the cervical 
spine and his military service; however, no opinion was rendered 
with regard to secondary causation.  Such addendum opinion must 
be sought upon Remand.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002 
& Supp. 2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Ongoing VA medical records pertinent to the issue should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Upon remand, the RO should ensure that all due process 
requirements are complied with, to include giving the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  

Accordingly, this claim is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the Veteran 
with notice that meets the requirements of 
the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain any VA medical 
records pertinent to the issue.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

3.  Once the development above has been 
completed, the RO should obtain an addendum 
opinion from the examiner who conducted the 
June 8, 2010, VA examination, if available, 
or a similarly qualified provider.  The 
claims folder should be provided to and 
reviewed by the examiner in conjunction 
with rendering the opinion.  The examiner 
should review the relevant evidence in the 
claims file, to include the service and 
post-service treatment records, diagnostic 
studies, the March 2008 VA opinion, and the 
June 2010 report of VA examination.  The 
examiner should offer an addendum opinion 
as to whether the Veteran's degenerative 
arthritis of the cervical spine is 
at least as likely as not (50 percent 
probability or greater) proximately due to 
or the result of the service connected 
degenerative arthritis of the lumbar spine.  
In addition, the examiner should state 
whether it is at least as likely as not (50 
percent probability or greater) that there 
is an increase in severity of the 
degenerative arthritis of the cervical 
spine that is proximately due to or the 
result of the service connected 
degenerative arthritis of the lumbar spine, 
which is not due to the natural progress of 
the disease.  The examiner must provide 
complete rationale for all conclusions 
reached.

4.  After all development has been 
completed to the extent possible, the RO 
should readjudicate the claim in light of 
all the evidence of record.  If any 
benefits sought on appeal remain denied, 
the Veteran and representative, if any, 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  




